\ooo\lo\u».l>w~._.

NNNNNNNNN»-*)-‘r-‘»-»_o»-¢_\p_‘,_~,_»
OO\IO\Ul-PW[\)'-‘O\OOQ\IO\¢J\-PL»JN*-‘O

Case 4:18-cV-01044-HSG Document 150 Filed 04/16/19 Page 1 of 8

[COUNSEL LISTED ON FOLLOWING PAGE]

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

TECHSHOP, INC., a Califomia corporation, )

DORIS A. KAELIN, in her capacity as

)

Chapter 7 bankruptcy trustee for TECHSHOP, )

INC.,
Plaintiff,
vs.
DAN RASURE, et al.
Defendants.

AND RELATED COUNTERACTIONS

 

 

 

08876-0000|/]0808268.|

Case Number: 4:18-cv-01044-HSG-JCS

JOINT SUBMISSION OF PROPOSED
VOIR DIRE QUESTIONS

Pretrial Conference April 30, 2019, 3:00pm
Trial: June 3, 2019 8:00am
Judge: Hon. Haywood S. Gilliam, Jr.

Page 1 of 8

 

\DOO\`|O\UI-I>L)->N’-‘

NNNNNNNNN»-‘»-»-»»-‘)-\»-»-¢»-‘»_‘»-
OO\XC\Lh-LL»J!\J'-*O\OOQ\IO\U\AL»JN>-*O

 

 

Case 4:18-cV-01044-HSG Document 150 Filed 04/16/19 Page 2 of 8

J ames C. Pistorino (SBN 226496)
ja_mes@dparrishlaw. com

Parrish Law Offlces

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff and Counterdefendant

Ann McFarland Draper (Bar No. 065669)
courts@draperlaw.net

Draper Law Off`lces

75 Broadway, Suite 202

San Francisco, Califomia 94111
Telephone: (415) 989-5620

QUINN EMANUEL URQUHART & SULLIVAN, LLP
Kevin P.B. Johnson (Bar No. 177129)
kevinjohnson@quinnemanuel.com

Andrea Pallios Roberts (Bar No. 228128)
andreaproberts@quinnemar}`uel. com

555 Twin Dolphin Drive, 5"‘1"`1001'

Redwood Shores, Califomia 94065-2139

Telephone: (650) 801-5000

Facsimile: (65 0) 801 -5 1 00

Ed DeFranco (Bar N0.165596)
eddefranco@quinnernanuel. com
51 Madison Avenue, 22nd Floor
New York, NY 10010
Telephone: (212) 849-7000
Facsimile: (212) 849-7100

John E. Nathan (Pro Hac Vice)
jnathanl$$@yahoo.com

John E. Nathan LLC

1175 Park Avenue

New York, NY 10128
Telephone: (917) 960-1667

Attorneys for Defendants and Counterclaimants

08876-00001/10808268.1 Page 2 Of 8

 

\OO°`JO\Ul-l>b)l\)»-

NNNNNNNNN»-‘>-)-¢»-»-»-»»-a»-,_~._¢
OO\IG\Ul-th'-‘C\COQ\IC\Lh-¥>WN*-*O

 

 

Case 4:18-cV-01044-HSG Document 150 Filed 04/16/19 Page 3 of 8

VOIR DIRE TO JURY PANEL

Good morning, ladies and gentlemen I am Judge Gilliam, and 1 will be presiding
over the trial for which a jury is about to be drawn in the case captioned

[Plaintiff’s Proposal: Doris A. Kaelin in her capacity as trustee for the estate of
TechShop, Inc. v. Dan Rasure, TechShop 2.0 LLC, and TechShop 2.0 San Francisco LLC.
Briefly stated, this is a trademark action arising under the trademark laws of the United
States related to use of trademarked terms and maker space.]

[Defendants’ Proposal: TechShop, Inc. v. Dan Rasure, TheShop dot Build LLC
(fka TechShop 2. 0 LLC), and TheShop dot Build San Fran LLC (]‘ka TechShop 2. 0 San
Francisco LLC). TechShop has filed for bankruptcy, so from time to time you will hear
reference to Doris A. Kaelin, who is trustee for the bankruptcy estate of TechShop.

You have probably heard about trademarks, which cover goods. This case is about
service marks, which cover services. Briefly stated, the Plaintiff in this case is alleging
that the Defendants infringed the Plaintiff’s TECHSHOP service marks in violation of
federal law. The Defendants deny that allegation and allege that the Plaintiff consented to
Defendants’ use of the name TechShop 2.0. Defendants also allege that the Plaintiff

defrauded Defendant Dan Rasure in violation of Califomia state law.]

The trial may last days. I time my trials, so the attorneys have to
complete their trial presentations within these limits. However, jury deliberations may
require you to be present longer than days. Our trial days will run approximately

from 8:30 a.m. to 1:30 p.m.

08876-00001/10808268.1 Page 3 of 8

 

\DO¢\]C\Lh-l=~L»JNI-‘

[\J[\)[\)l\.)[\.)|\.)[\)[\)[\)»-\v-\v-)-)-v-\»-»»-\>-\»-
OO\lO\Lh-hbJI\)F-‘C\OOO*-]C\Lh-PL»JN»-lo

 

 

Case 4:18-cV-01044-HSG Document 150 Filed 04/16/19 Page 4 of 8

In light of this brief summary, I will ask you certain questions, the purpose of
which is to: (l) enable the court to determine whether or not any prospective juror should
be excused for cause; and (2) enable counsel for the parties to exercise their individual
judgment with respect to peremptory challenges, that is, challenges for which no reason
need be given by counsel to excuse a prospective juror. If any of you answer any question
“yes,” please stand up and, upon being recognized by the court, state your juror number.
When I have concluded asking all the questions, we will call you to the bench individually

to speak with you about your affirmative response or responses.

HAVE CLERK ADMINISTER THE OATH TO THE PANEL

1. If anyone does not speak and read English fluently, please identify yourself.
2. Have you or anyone close to you ever owned your own business?
3. You have been given a list of companies.

(a) Are you personally acquainted with or have you heard
about any officer, director, employee or attorney of any of those companies?

(b) Do you or any member of your household now oWn, or have you or
any such member ever owned, any stocks or bonds in any of the companies?

(c) Have you, any family member, or anyone close to you
invested in any of the companies?

(d) Have you, any family member, or anyone close to you made
any loans to any of the companies?

(e) Have you, any family member, or anyone close to you had any

dealings with, or relied financially in any way on, any of the companies?

08876-00001110808268.1 Page 4 of 8

 

\ooo~lo\u\-t>~wr\.)»-»

NN[\)NI\)[\)[\)N[\)r-\r-\)-\»-¢)-\¢-l)-\v_ov-o)-¢
DO\]O\Lh-PL»JN"-*O\QOC\]O\Lh-bw[\)'-‘O

 

 

Case 4:18-cV-01044-HSG Document 150 Filed 04/16/19 Page 5 of 8

(t) Have you, any family member, or anyone close to you been a
member, customer, or potential customer of any of the companies?

(g) Have you, any family member, or anyone close to you had any
experience with the [Plaintiff’s proposal: products] [Defendants’ proposal:
services] of any of those companies or otherwise have any strong feelings, positive or
negative, toward any of these companies?

(h) Have you, any family member, or anyone close to you been a
vendor or worked for a vendor of any of the companies.

2. You have been given a list of the attorneys and law firms involved in this
litigation Are you related to, or personally acquainted with, any of those attorneys, or
have you ever been represented by any of those attorneys or other associates or members
of the listed law firms?

3. You have been given a list of the individuals who might appear as
witnesses in this case. Are you related to, or personally acquainted with, any of those
individuals?

4. Have you ever heard anything about the individuals who might appear as
witnesses in this case?

5. Do you have any personal knowledge of this case, or have you read or heard
it discussed, or have an opinion regarding it?

6. Have you ever been a plaintiff, a defendant, or a witness in a civil lawsuit?

7. Do you or a family member with whom you live have a horne workshop?

088764)0001/10808268.1 Page 5 of 8

 

\OOO\]O\UI-bl))l\)>-‘

NNNNNNNNN»-‘)-‘»-a>-¢>-‘)-d>-‘»-o>-~»-¢
OO\IO\U'l-l>~b~)l\.)'-‘O\OOO\]O\§h-I>Wl\)'-‘O

 

 

Case 4:18-cV-01044-HSG Document 150 Filed 04/16/19 Page 6 of 8

8. Have you, a family member, or anyone close to you been a member
of, or taken a class at, a makerspace, including the companies listed for you, as well
as MakerNexus, Hurnanmade, Noisebridge, or a FabLab facility?

9. Have you, a family member, or anyone close to you ever worked for
a company that had trademarks [Defendants’ positions or service marks]?

10. Have you, any member of your immediate family, or anyone close to you

ever had any dealings with the United States Patent and Trademark Office?

11. [Defendants’ position: Have you, any member of your immediate family, or
anyone close to you, obtained a trademark or service mark registration from the United States
Patent and Trademark Office?]

12. [Defendants’ position: Do you have any strong feelings or opinions (positive or
negative) toward the United States Patent and Trademark Office that might make it difficult
for you to serve as an unbiased juror in this case?]

13. [Defendants’ position: Have you, any member of your immediate family, or
anyone close to you, ever accused another person of using their trademarks or service marks
without permission?]

14. [Defendants’ position: Have you, any member of your immediate family, or
anyone close to you, ever been accused by another person of using that person’s trademarks
or service marks without permission?]

15. Do you believe it would be wrong for a company to enforce its trademarks
[Defendants’ position: or service marks]?

16. [Defendants’ position: Have you, any member of your immediate

family, or anyone close to you ever declared bankruptcy?]

08876.00001/10808263.\ Page 6 of 8

 

\OOO\]O\U\-bb-l[\)>-‘

N[\)[\J[\.)[\)[\.)NN[\)»-s>->-¢»_~»-»-»)-~»-¢»-»»-¢
CO\lO\kh-IdL»-)N'-‘O\DOQ\]O\V\-I>WN»-*O

 

 

Case 4:18-cV-01044-HSG Document 150 Filed 04/16/19 Page 7 of 8

17. [Defendants’ position: Have you, any member of your immediate
family, or anyone close to you been an employee of a company that declared
bankruptcy‘?]

18. Do you believe it would be wrong for a company in bankruptcy
proceedings to enforce its trademarks [Defendants’ position: or service marks]?

19. [Defendants’ position: Do you believe that if someone is sued in court,
they must have done something wrong?]

20. [Defendants’ position: Have you, any member of your immediate
family, or anyone close to you ever been a victim of fraud‘?]

21. [Defendants’ position: Do you believe it is wrong for a fraud victim to
recover money for damages for nonpecuniary loss, such as for pain and suffering?]

22. Do you have any special disability or problem that would make it difficult
or impossible for you to serve as a member of the jury in this case?

23. Do you know of any other matter which you believe should be called to the
court’s attention as having some bearing upon your qualifications or ability to sit as a juror,
or which you think may prevent you from rendering a fair and impartial verdict based

solely upon the evidence and my instructions as to the law?

088764)0001/10308268,1 Page 7 of 8

 

\ooo\lo\u\.i>o)x~.>»_.

NNNNNNNNN»-‘»-\»-»-»-»-»-»-._-»_¢
OO\]O\Lh-PWN'-‘O\OOQ\IO\MAWNv-*O

 

 

Case 4:18-cV-01044-HSG Document 150 Filed 04/16/19 Page 8 of 8

DATED; April 16, 2019

By /s/ James C. Pistorino By

James C. Pistorino (Bar No. 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff and Counterdefendants

/s/Andrea Pallios Roberts

 

Ann McFarland Draper (Bar No. 065669)
courts@draperlaw.net

Draper Law Offices

75 Broadway, Suite 202

San Francisco, Califomia 94111
Telephone: (415) 989-5620

QUINN EMANUEL URQUHART &
SULLIVAN, LLP

Kevin P.B. Johnson (Bar No. 177129)
kevinjohnson@quinnemanuel.com
Andrea Pallios Roberts (Bar No. 228128)
andreaproberts@quinnemanuel.com

555 Twin Dolphin Drive, 5th Floor
Redwood Shores, Califomia 94065-2139
Telephone: (650) 801-5000
Facsimile: (650) 801-5100

Ed DeFranco (Bar No. 165596)

eddefranco@g uinnemanuel.com
51 Madison Avenue, 22n Floor

New York, NY 10010

Telephone: (212) 849-7000
Facsimile: (212) 849-7100

John E. Nathan (Pro Hac Vice)
jnathanl 55@yahoo.com

John E. Nathan LLC

1175 Park Avenue

New York, NY 10128
Telephone: (917) 960-1667

Attorneys for Defendants and Counterclaimants

08876-00001/10808268.1 Page 8 Of 8

 

